Citation Nr: 1225599	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for cervical spine disorder.

4.  Entitlement to service connection for fatigue syndrome.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the matter is currently with the RO Muskogee, Oklahoma. 

The Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and readjudication in November 2011.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the claims folder. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for arthritis, fibromyalgia, cervical spine disorder, fatigue syndrome, and acquired psychiatric disorder is warranted. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

For certain chronic disorders, to include psychosis and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011). 

Regarding the claim for entitlement to service connection for an acquired psychiatric disorder, a longitudinal review of the record detailed that service treatment records showed that the Veteran complained of being irritable, having decreased appetite with weight loss, and suffering insomnia as well as decreased energy in July 1970.  The examiner listed the impression that he believed the history outlined during the consultation as well as the description of her neck and head pain were very typical of depression.  A skull series X-ray was listed to be negative in an October 1972 treatment record.  In November 1972, the Veteran was noted to discuss personal problems commented on her plans to see the chaplain with her husband.  The examiner prescribed Valium.  

Post-service VA treatment records dated from 2002 to 2010 showed outpatient and inpatient treatment for suicidal ideation, PTSD, delusional disorder NOS, depression NOS, rule out somatoform disorder, unspecified nonpsychotic mental disorder, sexual abuse, and major depressive disorder.  Records from SSA listed a primary diagnosis of major depressive disorder and secondary diagnosis of PTSD.  Notably, the Veteran underwent a VA fee-based mental examination in June 2010.  At that time she was diagnosed with depressive disorder NOS.  However, the examiner did not provide an opinion as to whether her diagnosed psychiatric disorder was related to her active service.  He did opine that her personality disorder, which was not related to military service, overlaid her depression and prevented her from getting better.  In a September 2009 statement, a private treatment provider, S. M., D. O., indicated that the Veteran was treated in service for depression.  It was his opinion that her in-service symptoms were precursors to her current disability of manic depression.

In addition, the Veteran contended that she has PTSD related to personal assault occurring during her active duty service.  In her January 2012 hearing testimony, the Veteran alleged a principal stressor in service that caused her claimed PTSD.  She asserted that her husband, a fellow serviceman, physically assaulted her.  She highlighted that she sought medical treatment during service and was prescribed Valium.  Evidence of record also included her contention that her depression onset during service in 1972 and that she had been a victim of sexual abuse during service.  

In light of the cumulative record discussed above, the AMC should arrange for the Veteran to undergo an additional VA examination to clarify the nature and etiology of her claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further notes that the Veteran has not received proper notification of the requirements for a claim for entitlement to service connection for PTSD based on in-service personal assault.  In Gallegos  v. Peake, 22 Vet. App. 329 (2008), the Court held that in cases of alleged sexual assault VA must first inform the claimant that she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate her account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist her in the submission of alternative sources of evidence, by providing additional time for her to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on her behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id. 

Regarding the claims for entitlement to service connection for fibromyalgia, arthritis, cervical spine disorder, and fatigue syndrome, a longitudinal review of the record detailed that service treatment records showed that the Veteran was treated for multiple complaints.  Her January 1970 entrance examination and November 1972 discharge examination reports revealed normal clinical evaluations.  Report of Medical History forms dated in January 1970 and November 1972 contained notations that she had suffered a concussion injury prior to service in 1966 or 1967.  Immunization records revealed that she received required vaccinations in January, February, and March 1970.  A February 1970 clinical note revealed complaints of back tenderness as well as a rash diagnosed as herpes zoster.  She complained of pain in the right shoulder and arm in March and April 1970 but also discussed an old injury from a fall at home as a teenager.  Additional clinical records dated in April 1970 showed complaints of cervical spine, right arm, and right shoulder pain.  Her pre-service fall injury was again referenced.  Physical examination revealed neck compression and possible C7 root irritation.  

In June 1970, the Veteran was admitted with neck pain for hospitalization and placed in cervical traction, which exacerbation her pain.  She also received a cervical myelogram and the final diagnosis was chronic, cervical strain, existed prior to enlistment (EPTE).  The examiner discussed her pre-service injury in 1966, indicating that the Veteran had fallen from a horse, was unconscious for 12 hours, and then developed posterior neck pain with spontaneous resolution after four days.  It was noted that during the past four years she had suffered six to eight episodes of pain in the mid to right posterior neck, right shoulder/scapular/paravertebral area, and right upper deltoid arm area.  She again complained of neck pain, spasm, and limitation on motion in July 1970.  

Post-service VA and private treatment notes dated from 2003 to 2010 detailed findings of generalized joint pain, generalized weakness, musculoskeletal symptoms, chronic joint disorder, possible arthritis, lyme disease, fibromyalgia, chronic malaise and fatigue, polyarthralgias and polymyalgias with known underlying osteoarthritis, chronic fatigue syndrome, borreliosis (Masters disease), and osteopenia.  An April 2005 private cervical spine X-ray revealed mild chronic C7 vertebral body compression fracture/deformity, moderate C5-C7 and mild C4-5 disc degeneration, anterolisthesis, and neural foraminal stenosis.  A June 2007 private cervical spine X-ray revealed degenerative changes and straightening of the cervical spine. 

A February 2009 lay statement from the Veteran's mother detailed that her pre-service injury in 1966 was a slight concussion with no trauma to her neck.  A May 2009 lay statement from a fellow servicewoman detailed the same information concerning the claimed in-service injury to the neck.  In her January 2012 hearing testimony, the Veteran alleged that her claimed fibromyalgia, arthritis, cervical spine disorder, and fatigue syndrome were related to an allergic reaction to her in-service immunizations administered in 1970.  She further discussed an in-service cervical spine injury when she slipped and hit her head.  

In a September 2009 statement, a private treatment provider, S. M., D. O., indicated that the Veteran was treated in service for rashes, boils, fatigue, depression, chronic neck strain, and pain.  It was his opinion that the in-service symptoms were precursors to her current disabilities of rheumatoid arthritis, chronic pain, fatigue, and bone changes due to osteoporosis and osteopenia.

In light of the cumulative record discussed above, the AMC also should arrange for the Veteran to undergo VA examinations to determine the nature and etiology of her claimed fibromyalgia, arthritis, cervical spine disorder, and fatigue syndrome on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The claims file further reflects that the Veteran has received medical treatment for his claimed disorder from the VA Medical Center (VAMC) in Muskogee, Oklahoma; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to September 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, the Board must highlight that its review of the Veteran's Virtual VA eFolder detailed her failure to report for VA fee-based examinations in September 2011 (with a family practice physician) and in January 2012 (with internal medicine).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  The Veteran is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain VA treatment records related to the claimed acquired psychiatric, cervical spine, fibromyalgia, arthritis, and fatigue syndrome disorders from the Muskogee VAMC from September 2010 to the present. Any negative responses should be noted in the file.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to determine the nature and etiology of her claimed arthritis, fibromyalgia, and fatigue syndrome disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed arthritis, fibromyalgia, and fatigue syndrome disorder is casually related to her period of active service, to include documented in-service treatment for rashes and right upper extremity pain as well as receipt of mandated immunizations in 1970.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of arthritis, fibromyalgia, and fatigue syndrome symptomatology since service, post-service treatment for the claimed conditions, and the November 2009 private treatment provider statement from S. M., D. O. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The AMC should schedule the Veteran for a VA spine examination by an appropriate physician to address the nature and etiology of her claimed cervical spine disorder. All indicated tests and studies are to be performed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must indicate in the examination report that the claims folder was so reviewed.

With respect to any diagnosed cervical spine disorder, the examiner should provide the following opinions, consistent with sound medical principles: (a) whether the disorder clearly and unmistakably pre-existed the Veteran's entrance into military service (i.e. whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression), to include an in-service complaints of cervical spine pain as well as findings of cervical spine strain.

If the examiner determines that the claimed cervical spine disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine whether it is as least likely as not (a 50 percent probability or greater) that any cervical spine disorder had its onset in service or is otherwise casually related to in-service injury or disease, to include receipt of mandated immunizations.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report as well as acknowledge and discuss findings located in the in-service treatment for cervical strain, post-service cervical spine findings, lay statements from the Veteran, her mother, and a fellow servicewoman, and the November 2009 private treatment provider statement from S. M., D. O. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Thereafter, the Veteran is to be afforded a VA medical examination to determine the nature and etiology of her claimed acquired psychiatric disorder, to include depression and PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.  In rendering such determination, the examiner is instructed that the Veteran alleged that she was attacked by a fellow serviceman, her husband, during service. 

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's verified stressor.  In reviewing the Veteran's claims file, the examiner should also identify and examine all records indicating any signs/indicators of the claimed personal assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  The examiner should then express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any in-service assault described by the Veteran occurred.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service, to include in-service notations concerning depression.   

In providing the requested findings and opinions, the examiner should acknowledge in-service notations of depression and personal problems (with Valium prescription), the Veteran's assertions of continuity of psychiatric symptomatology since service as well as a causal link between her claimed psychiatric disorder and events during active service, VA treatment records dated from 2002 to 2010 showing diagnoses of depression, and findings of the VA examiner in the June 2010 examination report as well as the November 2009 private treatment provider statement from S. M., D. O. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655. 

7.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in September 2010.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

